Lumpkin, P. J.
1. A judgment overruling a demurrer to an answer, unless excepted to and reversed, concludes the plaintiff as to the legal sufficiency of theanswer; andif the samegoes to the wholeof the plaintiff’s demand and is duly supported by evidence, a complete defense is established.
2. Applying this rule to the evidence appearing in the record, the court did not err in directing a verdict in favor of the defendant.
3. No material error of law was committed by the court below, and the newly discovered evidence presents no cause for a neiy trial.

Judgment affirmed.


All the Justices concurring.